Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are directed to the process for the manufacture of an oral pharmaceutical preparation in the form of enteric coated granulate comprising dimethyl fumarate, which comprises the following steps: a) blending dimethyl fumarate with pharmaceutically acceptable excipients comprising a disintegrant, an adsorbent, a lubricant and, optionally, a binder and/or filler; b) dry granulating the blend obtained in step a) to obtain a granulate; and c) coating the granulate obtained in step b) with one or more layers of enteric coating.  After careful consideration of the affidavit and past interview with Applicant’s representative, the argument and affidavit are found persuasive.  Specifically Applicant has shown in the table at paragraph 0040 that the combination of a disintegrant and an absorbent significantly increased the release of the DMF from the granules. The table, reproduced below, shows that in an environment representing that of the intestine with a pH of 6.8, the absorbent and disintegrant cause a significant increase in the dissolution of the granules as compared to formulations without the combination of the two. Comparative Example 2 has 9.7% croscarmellose sodium and Comparative Example 1 has 7.0% croscarmellose sodium. Example 1 has 8.96% croscarmellose sodium, a value between the two comparative examples. The results from the two comparative examples shows that the amount of disintegrant has a definite impact on dissolution. None of the data bases searched by the Examiner revealed any references which anticipate or provide a basis for concluding that the claimed subject matter would have been obvious. Further, the claims are presented in an enabled, definite manner. During the interview, Applicant explained to the Examiner that the individual granulate were coated and filled in a capsule and that was persuasive over the cited prior art references of record.
Accordingly, these claims are deemed to be in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 				Allowed claims
Claims 1-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.